 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 1:18-PO-00180-SAB
11
                                  Plaintiff,            UNITED STATES’ MOTION TO DISMISS AND
12                                                      REQUEST FOR WITHDRAWAL/RECALL OF
                             v.                         WARRANT; ORDER
13
     STEVEN SCARBROUGH,
14
                                  Defendant.
15

16

17          The United States moves to dismiss citation #6238414 (and this case 1:18-po-00180-SAB)

18 without prejudice in the interest of justice.

19          The United States further requests that the Court withdraw/recall the associated arrest warrant in

20 this case.

21    Dated: April 2, 2019                                   MCGREGOR W. SCOTT
                                                             United States Attorney
22

23                                                    By: /s/ JEFFREY A. SPIVAK
                                                          JEFFREY A. SPIVAK
24                                                        Assistant United States Attorney

25

26
27

28

                                                         1
30
 1                          ORDER

 2
     IT IS SO ORDERED.
 3

 4 Dated:   April 2, 2019
                            UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                              2
30
